Order entered September 2, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00662-CV

                         IN THE INTEREST OF L.R.C.V., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-08826

                                            ORDER
       We REINSTATE this appeal.

       By order dated June 24, 2016, we abated this appeal to allow the trial court to conduct a

hearing and determine whether to appoint counsel for appellant. We have received the trial

court’s findings of fact and its order denying appellant’s request for appointed counsel.

       Appellant’s brief on the merits is due SEPTEMBER 22, 2016.

                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE